Citation Nr: 0936901	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  06-33 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for status post fracture 
residuals right 4th toe and residual of surgical resection of 
the Morton's neuroma of the right foot, currently rated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel





INTRODUCTION

The appellant had active service from August 1974 to August 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision rendered 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California.


FINDING OF FACT

Status post fracture residuals of right 4th toe and residual 
of surgical resection of the Morton's neuroma of the right 
foot are manifested by pain, weakness, stiffness, occasional 
swelling with itching, heat, and redness of the foot.  


CONCLUSION OF LAW

Status post fracture residuals of right 4th toe and residual 
of surgical resection of the Morton's neuroma of the right 
foot are 20 percent disabling, but not more.  38 U.S.C.A. §§  
1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.71a, 
Diagnostic Code 5284 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

					VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and its pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  The timing requirement enunciated in Pelegrini 
applies equally to the initial disability-rating and 
effective-date elements of a service connection claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under VCAA by letters 
dated in September 2004, March 2006 and May 2008.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
In connection with the current appeal, appropriate 
examinations have been conducted and available service 
records have been obtained.  The VA examinations were 
adequate.  The examiners reviewed the history, established 
clinical findings and presented reasons for the opinions.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the appellant with the development of 
evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).  Accordingly, the Board will address the merits of 
the claim. 

					Factual Background

The evidence shows that in June 2004 the appellant reported 
that his right foot pain kept him from doing a good job at 
work and his pain medication made him drowsy and this 
adversely affected his work and relationships.  Chronic foot 
pain was noted in December 2004 and January 2005.  In 
December 2004, it was noted that the appellant was unable to 
work due to a combination of physical and mental conditions.

The appellant was accorded an examination by VA in January 
2005.  During this examination, the appellant stated there 
were three scars located over his right foot dorsal aspect.  
No limitation of motion due to the scars was noted.  There 
were no signs of abnormal weight bearing, but on the right 
side there was painful motion and tenderness.  There was no 
claw foot deformity, hammertoes, hallux valgus deformity, 
edema, disturbed circulation, weakness or atrophy of 
musculature.  It was noted that dorisflexion of all the toes 
produced pain in some toes on the right side.  The appellant 
exhibited no limited function in standing and walking on 
examination.  Lateral subluxation of the proximal 
interphalangeal joint of the 4th toe, which could be due to 
old trauma or developmental was diagnosed.  There were no 
other significant findings.  

Antalgic decreasing load on right foot was noted in February 
2005.  Chronic foot pain was noted in March 2005.  The 
examiner noted that the appellant wished to return to work, 
but he believed that the appellant was totally disabled and 
unemployable.  In May 2005, Dr. M opined that the combination 
of the appellant's foot pain and resulting mental disorder 
rendered the appellant totally unable to sustain gainful 
employment for the foreseeable future.  Dr. S also opined in 
May 2005 that the appellant was totally disabled and 
unemployable.  

In May 2005, it was noted that the appellant's pain was 
better controlled on methadone than on other pain meds 
before.  The appellant complained of right foot pain in June 
2005.  In September 2005, it was noted that the appellant 
reported pain in the right foot as stable and that he has 
resolved that he will have this particular pain for the rest 
of his life.  

At the May 2006 VA compensation and pension examination, it 
was noted that the appellant was recently hired working in 
logistics.  The appellant reported chronic pain at a level of 
4-5/10 with flare ups of 8-9/10.  Weakness was noted as a 
result of the pain.  Stiffness, occasional swelling with 
itching, heat, and redness of the foot was noted.  The 
appellant described having spasms in the foot at rest, 
extending to the right lateral ankle and calf.  He described 
the pain as cramping, throbbing, and shooting.  He further 
described pain on walking and attributed any increased 
fatigability and lack of endurance to pain.  It was noted 
that the appellant's current job only requires that he be on 
his feet two to three hours per day and that he reported 
occasionally leaving work early due to pain but he does not 
miss work.  The appellant reported that he plays golf but 
plays only nine holes at a time rather than 18 holes at a 
time due to foot pain.  He noted that he occasionally has to 
cancel his plans to play golf.  Hammertoe deformities of toes 
2-5 and no ability to flex toes 3, 4, 5 were noted.  Flexion 
and range of motion of the hallux and second toe were normal, 
and there was no evidence of tinea or onychomycosis.  The 
right fourth toe was hyper mobile, but the appellant was 
unable to move the toe by himself.  There was decreased 
strength of toes 2, 3, 4, 5, with the worst being 3 and 5.  
The appellant had zero strength in the fourth toe in 
extension and flexion.  The gait revealed that the appellant 
walked with a slight limp, favoring the right foot.  X-rays 
revealed no evidence of acute right foot osseous injury or 
significant degenerative disease.  Status post crush injury 
of the right foot with residual moderate chronic pain and 
status post surgery times three for Morton's neuromas with 
residual weakness of all toes and total inability to move the 
fourth toe was diagnosed.  It was noted that the degree of 
disability was moderate.  The examiner opined that primary 
functional limitations were due to pain rather than fatigue, 
incoordination or lack of endurance.  He further noted that 
weakness of the toes additionally led to fatigue along with 
pain.  




					Legal Criteria

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in VA's 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2009).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2009).

Where an award of service connection for a disability has 
been granted, separate evaluations can be assigned for 
separate periods of time based on the facts found.  In other 
words, the evaluations may be "staged."  Hart v. Mansfield, 
21 Vet. App. 505 (2009).  A disability may require re-
evaluation in accordance with changes in a veteran's 
condition.  It is thus essential, in determining the level of 
current impairment, that the disability be considered in the 
context of the entire recorded history.  38 C.F.R. § 4.1 
(2009).  The Board concludes that the disability has not 
significantly changed and that a uniform evaluation is 
warranted.  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.10.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion. Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, the factors of disability reside in 
reductions of normal excursion of movements in different 
planes.  Inquiry will be directed to more or less than normal 
movement, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C .F.R. § 4.59.  

The appellant's status post fracture residuals of right 4th 
toe and residual of surgical resection of the Morton's 
neuroma of the right foot are rated 10 percent disabling 
under DC 5284.  Diagnostic Code 5284 provides that injuries 
of the foot other than those addressed by other diagnostic 
codes are rated at 10 percent if moderate, 20 percent if 
moderately severe, 30 percent if severe, and 40 percent with 
actual loss of use of the foot.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5284.  

						Analysis

The appellant has appealed the denial for a rating higher 
than 10 percent disabling for status post fracture residuals 
of right 4th toe and residual of surgical resection of the 
Morton's neuroma of the right foot.  The appellant's current 
rating contemplates moderate impairment attributable to his 
status post fracture residuals of right 4th toe and residual 
of surgical resection of the Morton's neuroma of the right 
foot.  To warrant an increased rating the evidence must show 
the functional equivalent of moderately severe disability or 
more due to his status post fracture residuals of right 4th 
toe and residual of surgical resection of the Morton's 
neuroma of the right foot.  

The evidence shows that in June 2004 the appellant reported 
that his right foot pain kept him from doing a good job at 
work and in December 2004 it was noted that the appellant was 
unable to work due to a combination of physical and mental 
conditions.  At the January 2005 examination it was shown 
that dorisflexion of all the toes produced pain in some toes 
on the right side.  Dr. M opined in May 2005, that the 
combination of the appellant's foot pain and resulting mental 
disorder rendered the appellant totally unable to sustain 
gainful employment for the foreseeable future.  Although it 
was noted in the May 2006 examination that the appellant had 
recently secured employment, the appellant reported that he 
on occasion left work early due to pain.  Weakness was noted 
as a result of the pain, and there was stiffness, occasional 
swelling with itching, heat, and redness of the foot.  The 
right fourth toe was hypermobile and the appellant was unable 
to move the toe by himself.  There was decreased strength of 
toes 2, 3, 4, 5, with the worst being 3 and 5.  The appellant 
had zero strength in the fourth toe in extension and flexion.  
The gait revealed that the appellant walked with a slight 
limp, favoring the right foot.  The primary functional 
limitations were noted to be due to pain rather than fatigue, 
incoordination or lack of endurance.  

In light of the above evidence, the Board finds that the 
appellant's disability is moderately severe in degree and 
thus warrants a 20 percent disability rating.  The evidence 
shows that the appellant's disability more closely 
approximates the 20 percent rating criteria than any other.  
In this regard, the Board notes that the appellant's 
disability is manifested by pain, weakness, stiffness, 
occasional swelling with itching, heat, redness of the foot, 
zero strength in the fourth toe in extension and flexion, and 
the inability to flex toes 3, 4, 5.  These findings justify a 
rating of 20 percent disabling, but not more.  

The Board has considered whether a higher rating is warranted 
under any other potentially applicable diagnostic code but 
has determined that the most appropriate diagnostic code for 
rating the disability is the diagnostic code assigned and 
that no reasonable basis exists for assigning a higher rating 
under another diagnostic code.  The appellant does not have 
flat foot, claw foot, or malunion or nonunion of the tarsal 
or metatarsal bones; therefore, consideration of Diagnostic 
Codes 5276, 5278 or 5283 is not warranted.  Although the 
appellant has hammer toe deformities of toes 2-5, the maximum 
rating under DC 5282 is 10 percent disabling and thus a 
higher rating is not warranted under DC 5282.  

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under the 
provisions of 38 C.F.R. § 3.321(b)(1).  However, the Board 
notes that the record reflects that the appellant has not 
required frequent periods of hospitalization for this 
disability and the manifestations of the disability are 
contemplated by the schedular criteria.  Therefore, there is 
no reason to believe that the average industrial impairment 
from the disability would be in excess of that contemplated 
by the schedular criteria.  Therefore, referral of the case 
for extra- schedular consideration is not in order.  Thun v. 
Peake, 22 Vet. App. 111 (1992).


ORDER

A 20 percent disability rating, but not more, for status post 
fracture residuals of right 4th toe and residual of surgical 
resection of the Morton's neuroma of the right foot is 
granted, subject to the controlling regulations applicable to 
the payment of monetary benefits.  


____________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


